DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, the language “the two yokes and the magnetic steel are formed an E-shaped magnetic conductive structure with a 90 degrees side turn” is unclear because the examiner cannot determine how an E shaped structure turns by 90 degrees. This language needs to be reworded for improved clarity. The claim will be examined as best understood.
In re claim 1, the language “correspond” and “corresponding” is unclear because the positioning of the structures is not defined. This language needs to be reworded for improved clarity.
In re claim 4, the language “as a sink slot” is unclear because the examiner cannot understand what structural limitation this language is referring to. The claim will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hoffmann et al. (US 9275815).
In re claim 1, Hoffmann, in figures 1-8, discloses a magnetic latching relay, comprising: a base, a magnetic circuit portion, a pushing card (37), a contact portion; the base is provided with a first blocking wall (42, see figures 2-3) to divide the base into an upper cavity and a lower cavity, the magnetic circuit portion is installed in the upper cavity and the contact portion is installed in the lower cavity; the magnetic circuit portion comprising an iron core (2), two yokes (3-4), a magnetic steel (9,11) and an armature (12); the iron core is strip-shaped and arranged horizontally, and the two yokes are plate-shaped, wherein the two yokes are respectively fixed on both ends of the iron core (as seen in figure 2), and the magnetic steel is matched in the middle of the iron core, so that the iron core, the two yokes and the magnetic steel are formed an E-shaped magnetic conductive structure with a 90 degrees side turn (as seen in the figures); the middle position of the armature is rotatably supported above the position corresponding to the magnetic steel, and two ends of the armature respectively correspond to the tops of the two yokes, so as to perform the seesaw type action in cooperation with the magnetic conductive structure (inherent function of the shown structure); an upper end 
In re claim 3, Hoffmann, in figures 1-8, discloses that the iron core is arranged to 28ATTY. DOCKET: E0596.70001US00 extend along the length direction of the base, in the longitudinal direction of the base, an receiving groove (45, see figure 5) of which an opening is configured to face the front and outside is provided on a front end of the base and the receiving groove is used to accommodate the pushing card, one end of the armature is configured to extend from above of the upper cavity to above of the receiving groove and connect to the upper end of the pushing card accommodated in the receiving groove; the bottom of the receiving groove is configured to communicate with the lower cavity so that the lower end of the pushing card accommodated in the receiving groove is connected to a free end of the movable spring of the contact portion in the lower cavity (as seen in the figures).
In re claim 4, Hoffmann, in figures 1-8, discloses that the upper cavity is a frame structure with a concave shape (as seen in figures 3 and 5), and a front portion of the upper cavity is arranged as a support platform for supporting the front of the magnetic circuit portion, a rear portion of the upper cavity is arranged as a sink slot for matching the coil structure of the magnetic circuit portion (as seen in figure 2), and a ramp-shaped web (the wall forms a ramp shaped web; this shape can be any shape) is formed between the front portion and the rear portion.
In re claim 19, Hoffmann, in figures 1-8, discloses that the pushing card is provided with two connecting arms (these are best seen in figure 6) with a certain distance therebetween and a certain length, the two connecting arms are formed by an .
Allowable Subject Matter
Claims 2, 5-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Alexander Talpalatski/Primary Examiner, Art Unit 2837